Citation Nr: 1032311	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-24 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for service-connected pes 
planus, currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active service from March 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's pes planus is shown to be productive of pain, 
excessive pronation, with an everted heel and mid-tarsal joint 
collapse, and an abducted forefoot, and degenerative arthritic 
changes and osteoporosis, valgus deformity of the Achilles 
tendon, bilaterally, but not marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not improved 
by orthopedic shoes or appliances.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent, and no more, for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.71a, Diagnostic Code 5276 (2009).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The Veteran asserts that he is entitled to a rating in excess of 
10 percent for his service-connected bilateral pes planus.  

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2009), the Veteran's service treatment reports include an 
April 1945 examination report which shows that he was noted to 
have second-degree pes planus.  His separation examination 
report, dated in March 1946, notes treatment for fallen arches in 
February 1946, and grade 2 pes planus, symptomatic.  As for the 
post-service medical evidence, VA progress notes, dated in 2001, 
show that the Veteran requested arch supports, and that he had 
leg pain when standing a long time, or working hard or lifting.  
The assessment was painful pes planus.  A June 2002 VA 
examination report noted that he could ambulate without aids or 
assistance, that he had flat feet, that he had tenderness, 
soreness, and pain over the bilateral plantar surfaces, with no 
calluses or pronation, no heel or Achilles tendon malalignment, 
and a normal station and gait.  The diagnosis was bilateral pes 
planus.  VA progress notes, dated between 2002 and 2003, show 
continued use of orthotics, and that the Veteran was noted to 
have degenerative joint disease at the right first MTP 
(metatarsophalangeal joint) joint.  

In April 1946, the RO granted service connection for bilateral 
pes planus, evaluated as 10 percent disabling.  There was no 
appeal, the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  

In June 2006, the Veteran filed his claim for an increased 
rating.  In November 2006, the RO denied the claim.  The Veteran 
has appealed.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).  

The RO has evaluated the Veteran's bilateral pes planus under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  

Under DC 5276, a 10 percent rating is warranted for flatfoot, 
acquired, moderate; weight-bearing line over or medial to the 
great toe, inward bowing of the tendo-Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral.  

A 30 percent evaluation is assigned respectively for severe 
bilateral acquired flatfoot, with objective evidence of marked 
deformity, pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities (a 20 percent 
rating is warranted when these symptoms are unilateral).  

A 50 percent evaluation is assigned for pronounced bilateral 
acquired flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not improved 
by orthopedic shoes or appliances (a 30 percent rating is 
warranted when these symptoms are unilateral).  Id.  

The Board notes that words such as "severe" and "moderate" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, VA must evaluate all evidence, to the end 
that decisions will be equitable and just.  38 C.F.R. § 4.6 
(2009).  Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2009).  

The medical evidence for the time period in issue, see 38 C.F.R. 
§ 3.400(o)(2) (2009), consists of VA progress notes, dated 
between 2006 and 2007, and two VA examination reports.  

The VA progress notes include a letter from a VA physician, J.N., 
DPM, dated in June 2006, who states that the Veteran has painful 
pes planus and pain radiating into his legs, and degenerative 
arthritis of the first MTP joint of the right foot.  

A VA progress note, dated in August 2006, shows that the Veteran 
sought treatment for increased pain at the plantar first MTP 
bilaterally and around and under the malleolus bilaterally.  The 
pain was with or without activity.  It was noted that he had once 
used orthotics, but that they had worn out and been discarded.  
On examination, the right foot was excessively pronated, and the 
heel was everted, and there was midtarsal joint collapse, and the 
forefoot was abducted.  The left foot had mild pronation of the 
mid-tarsal joint mild abduction of the forefoot, heel rectus, and 
a neutral calcaneal stance.  There was crepitus and pain at the 
first MTP bilaterally, pain on palpation of the bilateral tarsal 
tunnel, and bony prominence of the bilateral dorsal first MET-
cuneiform joints.  The assessment noted a clinical basis for 
degenerative disease of the first MTP and MET-cuneiform joints 
bilaterally, that posterior tibial tendon pain or tarsal tunnel 
symptoms were likely related to excessive pronation and flatfoot, 
and that these conditions were probably due to and worsened from 
flat foot/pes planus of the feet (right greater than left).  An 
associated X-ray report contains an impression of minimal to 
moderate degenerative arthritic changes, and osteoporosis of both 
feet.  An addendum, dated in August 2006, notes that X-rays 
revealed mild to moderate degenerative arthritis changes and 
osteoporosis of both feet, and findings consistent with 
degenerative changes at the first MTP bilaterally, and IPJ 
(interphalangeal joint) bilaterally and some minor osteophytic 
processes at the left first MTP.  

A VA examination report, dated in October 2006, shows that the 
Veteran reported having daily bilateral foot pain, with morning 
stiffness.  He reported using a cane due to foot pain, and that 
his pain greatly decreased his ability to walk more than 100 
yards, or stand in one place over five minutes.  He denied 
swelling or heat, redness or fatigability.  He was noted to wear 
shoe inserts and to state that they helped alleviate his pain 
bilaterally.  The report notes that there was no effect on his 
usual occupation, that he was 83 years old, and that he was 
retired.  On examination, there were no sensory deficits.  There 
was a pes planus deformity bilaterally with both weight-bearing 
and non-weight-bearing.  The left foot had mild callus formation 
to the plantar aspect of the calcaneus.  There was also mild 
callus formation over the plantar aspect of the calcaneus of the 
right foot.  There was no edema, and no weakness.  There was no 
evidence of abnormal weight-bearing to the shoes or the feet.  
The feet had a valgus deformity of the Achilles tendon of five 
degrees, bilaterally.  Both feet had pain on manipulation.  The 
diagnosis was bilateral pes planus deformity with arthritis, 
bilaterally.  

A VA examination report, dated in May 2009, shows that the 
Veteran reported having daily bilateral foot pain, aggravated by 
prolonged standing and walking, with no pains at rest.  He denied 
swelling, heat, or redness, but reported fatigability in both his 
feet and his legs.  He was noted to wear shoe inserts and to 
state that they helped alleviate his pain bilaterally.  The 
report notes that there was no effect on his usual occupation, 
and that he was retired.  On examination, for the right foot: it 
was excessively pronated, the heel was everted, there was mid-
tarsal joint collapse, the forefoot was abducted, there were no 
sensory deficits, and there was a pes planus deformity 
bilaterally with both weight-bearing and non-weight-bearing.  For 
the left foot: there was an obvious pes planus deformity 
bilaterally with both weight-bearing and non-weight-bearing, and 
there was no edema or weakness.  For both feet, there was mild 
callus formation to the plantar aspect of the calcaneus.  On 
standing and walking, the Veteran reported using a cane due to 
foot pain, and that his pain greatly decreased his ability to 
walk more than 50 yards, or to stand in one place for more than 
five to ten minutes.  He denied swelling or heat, redness, or 
fatigability.  There was no evidence of abnormal weight-bearing 
to the shoes or the feet.  The feet had a valgus deformity of the 
Achilles tendon of five degrees, bilaterally.  The diagnoses were 
bilateral pes planus deformity with arthritis bilaterally, and 
posterior tibial tendon pain or tarsal tunnel symptoms likely 
related to excessive pronation/flatfoot.  It was noted that these 
conditions probably were due to, and worsened from, flatfoot/pes 
planus.  

The Board finds that the criteria for a 30 percent rating have 
been met.  As an initial matter, the criteria at DC 5276 are not 
stated in the conjunctive, therefore, it is not required that all 
of the manifestations that are listed be shown.  Cf. Melson v. 
Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" 
in a statutory provision meant that all of the conditions listed 
in the provision must be met).  Therefore, a higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  See 38 
C.F.R. § 4.7.  

In this case, there is no evidence of foot swelling.  However, 
the Veteran's right foot has been found to be "excessively 
pronated," with an everted heel and mid-tarsal joint collapse, 
and an abducted forefoot.  The Veteran has also been found to 
have "mild to moderate" degenerative arthritis changes and 
osteoporosis of both feet, and findings consistent with 
degenerative changes at the first MTP bilaterally, and 
degenerative changes at the IPJ, bilaterally, as well as a five-
degree valgus deformity of the Achilles tendon, bilaterally.  The 
August 2006 VA progress note states that the Veteran's foot 
arthritis and posterior tibial tendon pain or tarsal tunnel 
symptoms were likely due to excessive pronation and flat foot, 
and that they were probably were due to, and worsened from, 
flatfoot/pes planus.  In addition, both feet have been noted to 
be productive of pain on palpation/manipulation.  Finally, both 
feet have been found to have callus formation to the plantar 
aspect of the calcaneus.  The Board therefore finds that the 
evidence is at least in equipoise, and that, affording the 
Veteran the benefit of all doubt, that the criteria for a 30 
percent evaluation under DC 5276 have been met.   

A rating in excess of 30 percent is not warranted.  The evidence 
is insufficient to show that the Veteran's feet are productive of 
marked inward displacement and severe spasm of the tendo Achilles 
on manipulation.  The findings show that the Veteran's foot 
disability is productive of pain, some tenderness, and 
"excessive" pronation of the right foot, as well as the other 
changes that have been noted.  However, there are no findings 
that are sufficient to show "extreme tenderness" of the plantar 
surfaces, and no findings of either marked inward displacement, 
or severe spasm of the tendo Achilles on manipulation.  In 
summary, the findings are insufficient to show that the criteria 
for a rating in excess of 30 percent under DC 5276 have been met, 
and to this extent, the claim must be denied.  38 C.F.R. § 4.7.  

The Board has also considered whether a rating in excess of 30 
percent is warranted on the basis of functional loss due to pain.  
In this regard, the Veteran's assessments include foot pain, and 
the Veteran has been noted to wear orthotics.  However, the 
Veteran's subjective complaints of pain have already been 
contemplated in the criteria of DC 5276.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2009).  Accordingly, the Board 
concludes that the Veteran is most appropriately evaluated at the 
30 percent rate under DC 5276.  
 
The Board has examined all other Diagnostic Codes pertinent to 
disabilities of the foot.  Claw foot, and malunion or nonunion of 
tarsal or metatarsal bones, have not been demonstrated.  Thus 
Diagnostic Codes 5278, and 5283 are not for application. 38 
C.F.R. § 4.71a, DC 5278, 5283 (2009).  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991)(VA has a duty to acknowledge ad consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusions).   

In deciding the Veteran's increased rating claim, the Board has 
considered the determination in Hart v Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation at any time within the appeal period, 
other than as stated.  The Board therefore finds that the 
evidence is insufficient to show that the Veteran had a worsening 
of the disability in issue, such that an increased evaluation is 
warranted, other than as stated.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations; however, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
finds that there has been no showing by the Veteran that the 
service-connected foot disability has resulted in marked 
interference with employment or necessitated frequent periods of 
hospitalization.  Rather, VA examiners have stated that there has 
been no interference with employment because the Veteran is 
retired.  There is little in the way of evidence pertaining to 
treatment of this disability or time lost from work that would 
lead the Board to conclude that marked interference with 
employment has been shown.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application of 
the regular rating schedule standards. In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

To the extent that the claim has been denied, as the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).

II.  VCAA

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in July 2006.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO has provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-service 
records relevant to the issue on appeal have been obtained and 
are associated with the Veteran's claims file.  The RO has 
obtained the Veteran's VA medical records.  The Veteran has been 
afforded examinations.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

A disability rating of 30 percent, and no more, for service-
connected bilateral pes planus, is granted, subject to the laws 
and regulations governing the award of monetary benefits.  


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


